DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the claims, the prior art does not teach or suggest an imaging system comprising an image sensor comprising a first image sensor array having a first capture gain; a receiver to receive, into the image sensor, second image data from an external second image sensor array coupled to the image sensor, the second image sensor array having a second capture gain different from the first capture gain; and an image selection circuit to receive first image data and second image data  and select one of the first image data and second image data according to one or more image selection criteria, in combination with the other limitations of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Imaizumi (US 2004/0239783 A1) discloses a sensor selecting switch to select image data from different sensors, but does not teach or suggest wherein a second sensor array is external to the image sensor nor does Imaizumi teach wherein a selection is made according to image selection criteria. 
Zhang (US 2010/0194918 A1) discloses wherein an image captured by a second imaging sensor different from a first imaging sensor, but does not teach wherein the second image sensor array has a capture gain different from the first image sensor array nor does Zhang teach wherein the second imaging sensor is coupled to the image sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696